Exhibit January 15, 2009 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Megan Washbourne 918-588-7572 ONEOK Declares Quarterly Dividend; Sets Annual Meeting Date TULSA, Okla. – Jan. 15, 2009 – The board of directors of ONEOK, Inc. (NYSE: OKE)has declared a quarterly dividend of 40 cents per share of common stock, payable Feb. 13, 2009, to shareholders of record at the close of business Jan. 30, 2009. Over the past three years, the company has increased the dividend six times, representing a 43 percent increase during that period. The board also set May 21, 2009, as the date for the company's annual meeting of shareholders.
